182 F.2d 347
Walter C. BENSON et al., d/b/a Bendon Fishing Companyv.Wallace F. ADAMS, p.p.a.
No. 4500.
United States Court of Appeals First Circuit.
June 16, 1950.

Appeal from the United States District Court for the District of Massachusetts; George C. Sweeney, Judge.
Thomas H. Walsh, Boston, Mass. (Leo F. Glynn, Boston, Mass., on brief), for appellants.
Harry Kisloff, Boston, Mass., for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and FRANK (by special assignment), Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.